DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 appears it should be designated by a legend such as --Prior Art-- because only that which is old is illustrated based off the corresponding Specification description.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 12, 15 objected to because of the following informalities:  
Re claims 1, 12, it is recommended the claims be amended to rephrase conditional operations to replace the word "if" with claim language which would not potentially be misinterpreted as referring to an optional limitation. Phrasing such as "in response to", "when", or similar would all be appropriate.  
Re claim 15, 6th line, it is recommended the claim be amended: "a wireless power receiving circuit…" to correct grammar.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandner (US2015/0263511).
Re claim 1, Sandner teaches a wireless power receiving circuit (see Figs. 1, 3, 4A), comprising: 
a transistor based rectifier (rectifier <34A> of Fig. 4A, see Sandner: [0044], [0056], Figs. 3, 4A regarding alternative implementation of circuit of Fig. 3 using rectifier <34A> of Fig. 4A) configured to receive an AC input voltage (AC voltage at <18A,18B>, see [0042], Fig. 3, 4A); 
control logic (transistor control circuitry of control unit <30B>) configured to receive an overvoltage signal and generate control signals for controlling actuation of transistors of the transistor based rectifier so as to cause the transistor based rectifier to produce a rectified output voltage from the AC input voltage (see Sandner: [0046], [0048], [0052-0053], [0064-0066], Figs. 3, 4A regarding control unit providing switch control circuits to control rectifier 
a comparator (voltage comparator/comparison circuitry of control unit <30B>, see Sandner: [0048-0050], [0052-0053], [0064-0066], regarding control unit <30B> having comparator/able to make electronic comparison, comparing rectifier output voltage at <12> to voltage threshold, and result of comparison controlling subsequent rectifier overvoltage response, i.e. comparison circuitry must inherently generate some signal indicative of comparison result acting as "overvoltage signal" to be provided and allow for subsequent conditional response of switch control circuitry of the control unit; see also discussion below regarding similar claims reciting further details of comparator arrangement for more explicit examples) configured to compare the rectified output voltage to a reference voltage and assert the overvoltage signal if the rectified output voltage is greater than the reference voltage; and 
wherein the control logic asserts the control signals to cause each transistor of the transistor based rectifier to be on simultaneously in response to assertion of the overvoltage signal (see Sandner: [0051-0053], [0060], [0064-0066], Figs. 3, 4A regarding control to turn ON low-side switches <22A,22B> for protection mode in response to detecting overvoltage for all rectifier topologies including Fig. 4A where all the transistors would thus be ON). See Sandner: [0042-0044], [0048-0053], [0056-0060], [0064-0066], Figs. 1, 3, 4A, 5. Note that a number of other similar prior art overvoltage protection rectifiers similarly teach the recited limitations. See conclusion below regarding suggestions for distinguishing the intended circuit over similar prior art.
Re claim 6, Sandner teaches the wireless power receiving circuit of claim 1, further comprising a power supply circuit (filter <6>, see Sandner: [0028-0029], Figs. 1, 3 regarding filter or generally any interconnecting circuit for providing rectified ac/dc converter output to loads) generating an output signal from the rectified output voltage.
Re claims 7-9, Sandner teaches the wireless power receiving circuit of claim 6, further comprising a load (DC load <8>) powered by the output signal; wherein the load comprises a battery charging circuit; wherein the load comprises a battery (see Sandner: [0029], Figs. 1, 3 regarding DC load being powered by rectified power, including a charging circuit and/or a battery).
Re claim 11, Sandner teaches the wireless power receiving circuit of claim 1, further comprising a power receiving coil (RX coil <32>, see Sandner: [0035], [0043], Fig. 3) wirelessly receiving transmitted power and producing therefrom the AC input voltage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandner.
Re claim 15, Sandner teaches an electronic device (system <1>, see Figs. 1, 3, 4A), comprising: a battery (battery of DC load <8>, see Sandner: [0029], Figs. 1, 3 regarding DC load 
Although Sandner discloses the DC load including both a charging circuit and battery (see Sandner: [0029], Figs. 1, 3), Sandner does not explicitly provide details of their connection and operation together. Those of ordinary skill would realize that it is strongly implied that if the device were to comprise both elements that the device would operate to thereby cause the battery charging circuit to charge the battery from the rectified and supplied wireless power, and Official Notice is also taken that it is very well known in the art for wireless power reception devices comprising battery charging circuit and battery to operate in this manner. It would have .

Claims 2-5, 12-14, 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandner in view of Danilovic (US2019/0006885).
Re claim 2, Sandner teaches the wireless power receiving circuit of claim 1. Although Sandner discloses other alternative rectifier arrangements including four transistors operating with overvoltage protection mode (see Sandner: [0045], [0052-0053], Fig. 3), and that general operation of synchronous rectifier to alternately turn on transistors during normal rectification are known (see Sandner: [0038], [0064], Figs. 3, 4A regarding standard synchronous rectifier alternating switching operation of the transistors which are also used for the overvoltage protection), Sandner does not disclose or suggest the four transistor rectifier topologies operating such that each transistor be ON simultaneously in response to overvoltage detection as recited in claim 1. Danilovic, however, teaches that it is known in the art of wireless power reception circuits having overvoltage protection that other equivalent transistor based receiver rectifier topologies are known (see Danilovic: [0143], Fig. 13-13 Cont. regarding rectifier <124>), wherein the transistor based rectifier comprises a single phase full wave rectifier having four switches; wherein the control logic is configured to assert the control signals to turn on the four 
Re claim 3, Sandner in view of Danilovic teaches the wireless power receiving circuit of claim 1, wherein the control signals comprise first, second, third, and fourth control signals (see discussion of claim 2 regarding details of combination using topology of Danilovic, see Sandner: [0038], Figs. 3, 4A regarding providing respective control signals for each transistor in the rectifier; see Sandner: [0045], Figs. 3, 4A regarding low-side rectifier transistors implemented using NMOS as shown by the circuit symbols in Figs. 3, 4A); and wherein the transistor based 
Re claim 4
Re claim 5, Sandner in view of Danilovic teaches the wireless power receiving circuit of claim 4, wherein the control logic is configured to switch between asserting the first and fourth control signals, and asserting the second and third control signals, in an absence of assertion of the overvoltage signal (see Danilovic: [0143-0144], Fig. 13 Cont. regarding rectifier topology, see discussion of claim 2 above regarding obviousness of implementation of switches via active rectifier transistors which provide normal synchronous rectification by alternating turning on opposing switches).
Re claim 12, Sandner in view of Danilovic teaches a method (see Sandner: Figs. 1, 3, 4A; and discussion of claim 2 above regarding obviousness of rectifier four transistor arrangement), comprising: receiving power wirelessly (see Sandner: [0035], [0043], Fig. 3 regarding wireless power reception via RX coil <32>); rectifying the received power to produce a rectified voltage using a single phase full wave rectifier having four transistors by alternating between turning on different pairs of transistors from the four transistors (see Sandner: [0038], [0045], [0052-0053], [0058-0060], [0064], Figs. 3, 4A, 4D regarding synchronous rectification by rectifier <34A>; see Danilovic: [0098], [0143-0144], Fig. 13, 13 Cont. and discussion of claim 2 above regarding obviousness of active rectifier topology using four transistors); comparing the rectified voltage to a reference voltage (see Sandner: [0048-0050], [0052-0053], [0064-0066], regarding control unit <30B> comparing rectifier output voltage at <12> to voltage threshold), and: a) if the rectified voltage is greater than the reference voltage, causing the four transistors of the single phase full wave rectifier to be turned on simultaneously (see Sandner: [0051-0053], [0060], [0064-0066], Figs. 3, 4A; Danilovic: [0144], Fig. 13 Cont. regarding control to turn ON all low-side switches for protection mode in response to detecting overvoltage); and b) if 
Re claim 13, Sandner in view of Danilovic teaches the method of claim 12, further comprising generating a power signal from the rectified voltage and powering a battery charging circuit using the power signal (see Sandner: [0029], Figs. 1, 3 regarding DC load being powered by rectified power, including a charging circuit and/or a battery).
Re claim 14, Sandner in view of Danilovic teaches the method of claim 12. Although Sandner in view of Danilovic generally teaches control circuitry requiring power (see Sandner: [0047-0048] regarding components of the control unit necessarily requiring power) and generally use of LDOs for powering control logic/circuitry (see Danilovic: Figs. 7A-8F which depicts 3V3 LDO used as power supply for multiple components), Sandner in view of Danilovic does not explicitly depict arrangement showing the logic power is generated from rectified voltage. Official Notice is hereby taken, however, that it is well-known in the art of wireless power receiving circuits having control circuitry to have logic circuit power signals generated from the rectified voltage and using the logic circuit power signal to power control logic that 
Re claims 16-18, the further recited limitations essentially correspond to the limitations recited in claims 3-5, respectively, and are therefore rejected by the same reasoning applied above. See rejection above for details. Note regarding claim 16, arrangement of Danilovic: Fig. 13 Cont. has AC input signals coupled across various nodes under broadest reasonable interpretation and as discussed with respect to claim 3 above. Note operation of claim 18 results in rectification operation as discussed above. 
Re claim 19, Sandner teaches a wireless power receiving circuit (see Sandner: Figs. 1, 3, 4A), comprising: a transistor based rectifier (rectifier <34A> of Fig. 4A, see Sandner: [0044], [0056], Figs. 3, 4A regarding alternative implementation of circuit of Fig. 3 using rectifier <34A> of Fig. 4A) having first and second inputs (<18A,18B>) configured to receive an input AC signal (see Sandner: see [0042], Fig. 3, 4A) and first and second outputs (rectifier outputs coupled to link <12> and ground) configured to generate a DC output (see Sandner: [0044], [0056], Figs. 3, 4A); a comparator (voltage comparator/comparison circuitry of control unit <30B>, see Sandner: [0048-0050], [0052-0053], [0064-0066], regarding control unit <30B> coupled to sense link <12> DC voltage, having comparator/able to make electronic comparison, comparing rectifier output voltage at <12> to voltage threshold, and result of comparison controlling 
Although Sandner discloses comparison and control operation which would imply arrangement of a comparator as recited to those of ordinary skill and given that comparator circuits are well-known in the art, Sandner does not provide explicit depiction of specific comparator terminals and connections. Danilovic, however, provides exemplary arrangements and teaches that it is known in the art of wireless power receiver circuitry with voltage/overvoltage sensing circuitry by comparison to implement such circuits using a comparator having a non-inverting terminal coupled to the output being sensed, an inverting 
Re claims 20-23, the further recited limitations essentially correspond to the limitations recited in claims 2-5, respectively, and are therefore rejected by the same reasoning applied above. Note that the recited comparator first output level/second output level correspond respectively to assertion/absence of overvoltage signal in claims 2-5. See respective claim discussions above for details.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandner in view of Kohout (US2015/0097439).
Re claim 10, Sandner teaches the wireless power receiving circuit of claim 6, and generally discloses control circuitry requiring power to function (see Sandner: [0047-0048] .

Conclusion
In summary, as currently drafted the claimed limitations would appear to be taught or obvious over the cited prior art of record under broadest reasonable interpretation. As discussed above and also evident from other similar cited prior art of record, wireless power receiver active rectifiers which may have either only low-side or only high-side transistors, which are then all closed in response to overvoltage appear fairly well-known in the art. Although Applicant's likely intended arrangement with respect to Applicant's Fig. 2 which has four transistor active rectifier for both regular synchronous alternate switching operation and then has all switches closed/shorted in response to overvoltage detection would appear to distinguish over the currently cited prior art, as currently drafted the claims would appear to not sufficiently distinguish from other full-bridge rectifier arrangements such as taught by 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Joehren (US2016/0111892), Liu (US2016/0336808) also disclose similar active rectifiers operating to short their switches in response to overvoltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836